DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 08/11/2022 have been entered. Claims 1-5 and 8-12 remain pending in the application, Claims 1-5 are newly amended, and Claims 6-7 and 13-14 are newly canceled. Applicant’s amendments to the Claims have overcome each and every 35 U.S.C. 101 rejection previously set forth in the Non-final Office Action mailed 04/13/2022.
Claim Objections
Claim 1 is objected to because of the following informalities: “an associated one of the plurality of lower protrusions to make a pair of upper and lower protrusions with the lower protrusion in a cross-sectional view” should read “an associated one of the plurality of lower protrusions to make a pair of upper and lower protrusions in a cross-sectional view”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Masseron (US 6691432) in view of Ritter (US 6061929).
Regarding Claim 1, Masseron teaches a sole (2) for shoes (1) , comprising: a sole body (4, 5); a plurality of lower protrusions (9) configured to correspond at least to a forefoot of a foot of a wearer in the sole body, each protruding downward from the sole body (4, 5) (fig. 3 shows the lower protrusions (9) protruding downwards from the sole body in the forefoot region of the sole (2)); and a plurality of upper protrusions (22) configured to correspond only to the forefoot of the foot of the wearer in the sole body, each protruding upward from the sole body (fig. 3 shows the upper protrusions (22) protruding upwards only in the forefoot region of the sole body (4, 5)), each overlapping with an associated one of the plurality of lower protrusions to make a pair of upper and lower protrusions with the lower protrusion in a cross-sectional view (figs. 3 and 4 show the lower (9) and upper (22) protrusions overlapping to form a pair of protrusions in a cross sectional view), and wherein an entire upper surface (19) of the sole body configured to correspond to the midfoot and a hindfoot of the foot of the wearer is formed to be substantially flat (figs 2 and 3 show the upper surface (19) of the sole body being substantially flat in the midfoot and hindfoot regions of the sole body (4, 5)).
Masseron does not teach wherein the sole body is configured such that a hardness of a portion configured to correspond to a midfoot of the foot of the wearer is higher than a hardness of a portion configured to correspond to the forefoot of the foot of the wearer.
Attention is drawn to Ritter, which teaches an analogous article of footwear. Ritter teaches a sole for shoes, comprising: a sole body (50); wherein the sole body (50) is configured such that a hardness of a portion (see annotated Fig.) configured to correspond to a midfoot of the foot of the wearer is higher than a hardness of a portion (see annotated Fig.)  configured to correspond to the forefoot of the foot of the wearer (col. 5 ll. 38-41, “Shank 52 is comprised of EVA foam with a hardness of between 55 and 85 Shore C, while midsole piece 50 is comprised of EVA foam with a hardness of between 30 and 60 Shore C,” wherein annotated fig. 5 shows the shank (52) being in only the midfoot portion, therefore the midfoot portion of the sole body is obviously harder than a forefoot portion lacking a shank).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masseron to include the teachings of Ritter such that the sole body is configured such that a hardness of a portion configured to correspond to a midfoot of the foot of the wearer is higher than a hardness of a portion configured to correspond to the forefoot of the foot of the wearer so as to add support to the arch and midfoot of the sole structure (col. 6 ll. 27-30, “the relatively harder shank raised portion 78 is exposed, providing desirably firm support for the user's medial arch,” wherein the raised shank portion is part of the shank (52) of the midfoot area, as explained above).
Regarding Claim 2, Masseron teaches the limitations of the shoe of Claim 1, as discussed in the rejections above. 
Masseron does not explicitly teach wherein the sole body is configured such that a value of bending hardness in the portion configured to correspond to the midfoot of the foot of the wearer is 0.258 Nm/deg or more. However, Masseron teaches the sole body being made of a soft and shock absorbing material (col. 5 ll. 23-24) through the midfoot region, which would obviously have a bending hardness as bending hardness is a property of all materials. Further, it should be noted that bending hardness is a result effective variable. The bending hardness must be high enough to provide adequate support to the midfoot of the wearer but also low enough to allow for flexion of the wearer’s foot when running or walking, therein ensuring a comfortable shoe. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the invention of the prior art with a bending hardness of 0.258 Nm/deg or more since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize support and comfort provided by the midfoot region of the sole body.
Regarding Claim 3, Masseron teaches the limitations of the shoe of Claim 1, as discussed in the rejections above. Masseron further teaches wherein the upper surface (19) of the sole body (4,5) at least from a position configured to correspond to a Lisfranc joint of the foot of the wearer to a rear end of the upper surface is formed to be substantially flat (fig. 3 shows the upper surface (19) from a midfoot to a rear end of the footwear being substantially flat, wherein the Lisfranc joint of the foot of the wearer corresponds to the midfoot area).
Regarding Claim 4, Masseron teaches the limitations of the shoe of Claim 1, as discussed in the rejections above. Masseron further teaches wherein the sole body (4, 5) has an outsole (4) and a midsole (5) arranged on the outsole (figs. 2 and 3 show the midsole (5) arranged on the outsole (4)). 
Masseron does not teach wherein the midsole is configured such that a Young's modulus of a portion configured to correspond to the midfoot of the foot of the wearer is 0.75 MPa or more. However, Masseron teaches the midsole being made of soft and shock absorbing material (col. 5 ll. 23-24), which would obviously have a Young’s modulus, as Young’s modulus is a property of all materials. Further, it should be noted that Young’s modulus is a result effective variable. The Young’s modulus must be high enough to provide adequate support to the midfoot of the wearer but also low enough to be comfortable for the wearer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the invention of the prior art with a Young’s modulus of 0.75 MPa or more since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize support and comfort provided by the midfoot region of the sole body.
Regarding Claim 5, Masseron teaches the limitations of the shoe of Claim 1, as discussed in the rejections above. 
Masseron does not teach wherein a reinforcement body made of a material having higher hardness than the hardness of the sole body is provided in the position configured to correspond to the midfoot of the foot of the wearer in the sole body, and the reinforcement body extends from a position configured to correspond to a Lisfranc joint of the foot of the wearer to a position configured to correspond to a Chopart joint of the foot of the wearer in a foot length direction in the sole body.
Attention is drawn to Ritter, which teaches an analogous article of footwear. Ritter teaches a sole for shoes, comprising: a sole body (50); wherein the sole body (50) is configured such that a hardness of a portion (see annotated Fig.) configured to correspond to a midfoot of the foot of the wearer is higher than a hardness of a portion (see annotated Fig.)  configured to correspond to the forefoot of the foot of the wearer (col. 5 ll. 38-41, “Shank 52 is comprised of EVA foam with a hardness of between 55 and 85 Shore C, while midsole piece 50 is comprised of EVA foam with a hardness of between 30 and 60 Shore C,” wherein annotated fig. 5 shows the shank being in the midfoot portion and the forefoot portion lacking a shank, therefore the midfoot portion of the sole body is obviously harder than a forefoot portion). Ritter further teaches wherein a reinforcement body (52) made of a material having higher hardness than the hardness of the sole body (50) is provided in the position configured to correspond to the midfoot of the foot of the wearer in the sole body (50) (col. 5 ll. 38-41, “Shank 52 is comprised of EVA foam with a hardness of between 55 and 85 Shore C, while midsole piece 50 is comprised of EVA foam with a hardness of between 30 and 60 Shore C,” wherein the reinforcement body (52) is shown in the midfoot portion of the sole body, and further wherein a hardness of the reinforcement body (52) can be chosen in the given range such that it is harder than a hardness of the sole body (50)), and the reinforcement body (52) extends from the heel region to the forefoot region in a foot length direction in the sole body (50) (col. 5 ll. 65-67, “Stiff shank 52 bridges the midfoot from the heel to the forefoot substantially across a transverse cross section of midfoot 54”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masseron to include the teachings of Ritter such that a reinforcement body made of a material having higher hardness than the hardness of the sole body is provided in the position configured to correspond to the midfoot of the foot of the wearer in the sole body, and the reinforcement body extends in a foot length direction in the sole body so as to add support to the arch and midfoot of the sole structure (col. 6 ll. 27-30, “the relatively harder shank raised portion 78 is exposed, providing desirably firm support for the user's medial arch,” wherein the raised shank portion is part of the reinforcement body (52) of the midfoot area, as explained above)
Examiner notes that neither Masseron or Ritter teach explicitly wherein the reinforcement body extends from a position configured to correspond to a Lisfranc joint of the foot of the wearer to a position configured to correspond to a Chopart joint of the foot of the wearer in a foot length direction in the sole body, however Ritter shows the reinforcement body extending only within the midfoot region where the Lisfranc and Chopart joints are located, and it would have been obvious to one of ordinary skill in the art that the reinforcement body will fit differently sized feet in different manners and an intended relative position of the plate to the wearer’s foot anatomy is functional and not patentably significant.
Regarding Claim 8, modified Masseron teaches a shoe (1) comprising the sole of Claim 1 (Fig. 1 shows a shoe comprising the sole of Claim 1).
Regarding Claim 9, modified Masseron teaches a shoe (1) comprising the sole of Claim 2 (Fig. 1 shows a shoe comprising the sole of Claim 2).
Regarding Claim 10, modified Masseron teaches a shoe (1) comprising the sole of Claim 3 (Fig. 1 shows a shoe comprising the sole of Claim 3).
Regarding Claim 11, modified Masseron teaches a shoe (1) comprising the sole of Claim 4 (Fig. 1 shows a shoe comprising the sole of Claim 4).
Regarding Claim 12, modified Masseron teaches a shoe (1) comprising the sole of Claim 5 (Fig. 1 shows a shoe comprising the sole of Claim 5).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 8-12 have been considered but are moot because the new ground of rejection that does not rely on any primary reference previously used, as necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 103 rejection of Claim 1, Applicant submits that Okamoto and Ritter do not teach a sole with an upper surface that is configured to be substantially flat in a region configured to correspond to a midfoot and a hindfoot of a wearer. Examiner agrees; however, such arguments are moot in view of the new grounds of rejection as set forth above in view of Masseron and Ritter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732